Title: From Thomas Jefferson to William Linn, 2 April 1798
From: Jefferson, Thomas
To: Linn, William


          
            Dear Sir
            Philadelphia April 2. 98
          
          I could not sooner acknolege the reciept of your favor of Feb. [8]th. because I had to write to Virginia for one of my blank vocabularies, and to await it’s reciept. I now avail myself of your permission to inclose you one. the chief object is that as far as your society may attempt to collect vocabularies of the Indian languages, there may be as much uniformity as they can approach with what has been done before. I have several vocabularies in this form and have many out in the hands of my friends who are in situations to fill them up with the languages of different tribes. the opinion I hazarded on the multiplicity of Indian languages radically different, was not on such foundations as to give me entire reliance on it. much has been collected since that time by myself & some others, and I hope with the aid of your society we are still in time to save most of the native languages, and by them to obtain a clue to their origin. my object being the true fact, I do not permit myself to form as yet a decisive opinion, and therefore leave the slight one I had hazarded to the result of fuller enquiry. but neither does the enquiry, so far as we have yet made progress in it, render it very safe to say those radical languages are very few. I have obtained here a copy of Loskiel’s book. Edwards’s pamphlet on the Mohiccon language I cannot find. if therefore you have a spare copy, it will be thankfully recieved. when we shall have got in all our vocabularies, we shall be enabled to compare them with the Asiatic languages, by the help of the great collection of them published by the Empress of Russia, a copy of which was sent to Dr. Priestly & by him given to Dr. Barton. I am with great respect Dr. Sir
          Your most obedt. servt.
          
            Th: Jefferson
          
        